


117 HR 4252 IH: To provide additional funding for scholarships for students at 1890 institutions.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4252
IN THE HOUSE OF REPRESENTATIVES

June 30, 2021
Mr. David Scott of Georgia (for himself, Mr. Yarmuth, Mr. McGovern, Mr. Bishop of Georgia, Ms. Adams, Mr. Cleaver, Ms. Plaskett, Mrs. Hayes, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To provide additional funding for scholarships for students at 1890 institutions.


1.Additional funding for scholarships for students at 1890 institutions
(a)RescissionThere is rescinded of the unobligated balance of amounts made available by section 1006 of the American Rescue Plan Act (Public Law 117–2), $100,000,000. (b)FundingIf sufficient unobligated amounts made available by section 1006 of the American Rescue Plan Act (Public Law 117–2) are available on the date of enactment of this Act to execute the entire rescission described in subsection (a), then on the day after the execution of the entire rescission, there is appropriated to the Secretary of Agriculture, out of amounts in the Treasury not otherwise appropriated, $100,000,000, to remain available until expended, to carry out section 1446 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222a).
(c)Administrative fundsOf the funds made available under subsection (b) to carry out section 1446 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222a) for a fiscal year, not more than 4 percent may be used for expenses related to administering the program under such section 1446. (d)ExtensionSection 1446(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222a(b)) is amended—
(1)in paragraph (2), by striking each of fiscal years 2020 through 2023 and inserting fiscal year 2020 and each fiscal year thereafter; and (2)by adding at the end the following: 

(4)Fiscal year 2024 and each fiscal year thereafterOf the amounts made available under section 1(b) of the Act to provide additional funding for scholarships for students at 1890 institutions, the Secretary shall make available to carry out this section $10,000,000 for fiscal year 2024 and each fiscal year thereafter..  